Citation Nr: 1609659	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  13-22 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim for service connection for cold sweats, and if so whether service connection for hyperhidrosis is warranted.

2.  Whether new and material evidence has been received to reopen a previously-denied claim for service connection for skin rashes, and if so whether service connection for a skin condition, to include seborrheic dermatitis, is warranted. 

3.  Whether new and material evidence has been received to reopen a previously-denied claim for service connection for coronary artery disease, and if so whether service connection is warranted. 

4.  Entitlement to service connection for dumping syndrome, claimed as diarrhea due to an undiagnosed illness.
 
5.   Entitlement to service connection for hand tremors, claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for sleep apnea, claimed as sleeping problems due to an undiagnosed illness.

7.  Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his Daughter


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978 and from September 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2009 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  


The January 2011 rating decision essentially reopened previously-denied claims for cold sweats and skin rash and considered the claims on their merits; however, even if the RO reopens a claim and adjudicates on the merits, the Board must first determine if the claim was properly reopened and only thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  

In May 2015 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO. A transcript of his testimony is of record.

At the videoconference hearing a question was raised as to whether there is a claim on appeal regarding entitlement to service connection for a heart condition, and the Veteran was provisionally allowed to testify on that issue.  Review of the file shows the RO denied reopening of the claim for service connection for coronary artery disease in the same March 2009 rating decision on appeal that denied service connection for hypertension.  In his March 2011 Notice of Disagreement (NOD) the Veteran referred to both issues, but the RO interpreted the NOD as pertaining to hypertension only; the RO accepted the document as a new claim for coronary artery disease and subsequently issued a rating decision in May 2011 that again denied reopening the claim.  On review of these documents, the Board finds that the Veteran's March 2011 NOD also expressed disagreement with the denial of service connection for heart condition, but notes that the RO has not issued a Statement of the Case (SOC) on that issue.

The issue of whether new and material evidence has been submitted to reopen the claim for service connection for a heart condition is addressed in the Remand portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Service connection for skin rash was denied by the RO in an August 2004 rating decision; the Veteran did not appeal that decision or submit material evidence within the appeals period and the decision is final.

2.  Evidence received since August 2004 relates to a previously-unestablished fact necessary to substantiate the claim for service connection for skin rash.

3.  Service connection for cold sweats was denied by a November 2005 Board decision; the Veteran did not appeal that decision and the decision is final.

4.  Evidence received since November 2005 relates to a previously unestablished fact necessary to substantiate the claim for service connection for a disability manifested by sweating.


CONCLUSIONS OF LAW

1.  The requirements to reopen the claim for service connection for skin rash have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The requirements to reopen the claim for service connection for a disability manifested by sweating have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).   The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Skin rash

The Board issued a decision in September 2002 that denied service connection for skin rash; the Veteran did not appeal.  In October 2003 the Veteran asked to reopen the claim, but reopening was denied by a rating decision in August 2004 based on a determination that new and material evidence had not been received.

The Veteran did not appeal the decision or submit material evidence within the appeals period.  The August 2004 rating decision is accordingly final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Evidence of record at the time of the August 2004 rating decision included service treatment records, VA examination report, and clinical treatment records showing recurrent treatment for skin rash, variously characterized as seborrheic dermatitis or folliculitis.  The evidence also included the Veteran's contention that his skin rash began while serving in Southwest Asia and had been recurrent since his return to the United States, with supporting lay statements by Ms. CYF, Ms. SG and Mr. DC that endorsed the Veteran's account of onset and chronicity.

Evidence received since August 2004 includes a VA examination report, VA treatment records, and hearing testimony.  The Veteran had a VA Persian Gulf War examination in December 2004 in which he described a rash that started in 1990 and increased in intensity while serving in Southwest Asia; the examiner's impression was seborrheic dermatitis and the examiner stated there was no evidence of an undiagnosed illness.  Other evidence added since August 2004 includes VA clinical records showing continued intermittent treatment for seborrheic dermatitis.  Finally, new evidence includes the Veteran's testimony before the Board asserting that he had skin rash ever since his return from Southwest Asia, with supporting testimony from his daughter to the effect that she noticed skin rash when the Veteran returned from Southwest Asia.

The Veteran and his daughter are competent to report their observations of a skin rash.  Moreover, the Veteran's recent treatment has been for a diagnosis of seborrheic dermatitis, the diagnosis given to the skin rash treated in service.  As this evidence is presumed credible for purposes or reopening a claim, the Board finds the evidence    is both new and material, and the claim for service connection for a skin rash is reopened. 



Cold sweats

The RO issued a rating decision in August 1997 that in relevant part continued the denial of service connection for cold sweats.  The Veteran appealed the denial to the Board.  The Board subsequently remanded the case for further development, but issued a decision in November 2005 that denied service connection for cold sweats based on a determination that there is no competent evidence associating cold sweats with service in the Persian Gulf.

The Veteran did not appeal the Board's decision and the decision is accordingly final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).

The evidence of record in November 2005 included service treatment records and the Veteran's assertion of having night sweats that were associated with nightmares.  He had a VA Persian Gulf War Guidelines examination in December 2004 in which he reported night sweats from the waist up, beginning in 1991; the examiner attributed these symptoms to medications or mental/sleep issues and found no indication of an unexplained illness.  There was no diagnosis of an underlying pathology to account for the symptoms of nocturnal sweating.

Evidence received since November 2005 includes a VA Persian Gulf War Guidelines examination in July 2010 in which the examiner diagnosed hypohidrosis.  This is a new diagnosis for his symptoms; accordingly, it represents a previously- unestablished fact necessary to substantiate the claim and is both new and material, and the claim for service connection for cold sweats is reopened.  


ORDER

The claim for service connection for skin rash is reopened, and to that extent only the appeal is granted. 

The claim for service connection for cold sweats is reopened, and to that extent only the appeal is granted. 


REMAND

As noted in the Introduction, the RO issued a rating decision in March 2009 that denied reopening a previously-denied claim of service connection for coronary artery disease, and the Board finds that the Veteran's March 2011 NOD expressed disagreement with that denial.  Remand is required to enable the AOJ to issue a Statement of the Case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeals in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

With respect to the claims for service connection for dumping syndrome/diarrhea, and hand tremors, the Board finds that a VA examination to address whether those conditions are related to service, to include as an undiagnosed illness, is warranted.

With respect to the claims for hyperhidrosis and hypertension, the Board finds that a VA examination and/or opinion is necessary concerning the relationship between those conditions and service-connected PTSD.  While the November 2009 examiner opined that hypertension was not related to his PTSD, the examiner did not address whether the hypertension was aggravated by his PTSD.  

Service connection may be granted for disability that is caused by a service-connected condition.  Service connection may also be established for the degree    of disability resulting from aggravation of a nonservice-connected disability by       a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995). However, service connection not be awarded on an aggravation basis without       the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2015). Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).

Concerning the claim for service connection for sleep apnea, the Board notes that the Veteran has reportedly been diagnosed with the condition and is using a CPAP machine.  However, it does not appear that the records from the sleep study diagnosing that disability are of record.  Such should be requested on remand.  In addition, the Veteran has alleged this condition is related to his PTSD.  A VA opinion should be requested on remand.  

With respect to the claim for service connection for a skin rash, the Board notes  that the Veteran was treated in service in 1990 for a rash diagnosed as seborrheic dermatitis.  VA treatment records in August 1993, January 1994, June 1995 and January 1997 noted diagnoses including seborrheic dermatitis.  The Board finds that a VA examination is necessary to determine whether the Veteran currently suffers from seborrheic dermatitis and whether such condition is related service.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his hyperhidrosis, diarrhea, hand tremors, sleep apnea, and hypertension, to specifically include the facility where his sleep study was performed.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible and available records associated with the claims file, the Veteran should be scheduled for a VA skin examination to address his claims for service connection for a skin condition and hyperhidrosis.  The claims file must be reviewed in conjunction with the examination. 

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Please indicate whether the Veteran has suffered from seborrheic dermatitis during the course of the claim and if so, whether it is at least as likely as not (50 percent probability or greater) that such condition is a continuation of the seborrheic dermatitis diagnosed on October 5, 1990, or otherwise related to service.  The examiner should explain why or why not. 

b. Is it at least as likely as not that the hyperhidrosis diagnosed during the course of the claim is related to service?  Please explain why or why not.

c. If the hyperhidrosis is not related to service, is it at least as likely as not that the hyperhidrosis is caused by the service connected PTSD?  Please explain why or why not.

d. If not, is it at least as likely as not that the hyperhidrosis has been permanently worsened beyond normal progression (versus a temporary exacerbation of symptoms) by the service-connected PTSD.  The examiner should explain why or why not.  

e. If the examiner concludes the hyperhidrosis  has been permanently worsened, the examiner should attempt to quantify the degree of worsening of the hyperhydrosis beyond its baseline level of disability that is due to the PTSD.  A rationale for the opinions expressed should be provided.

3.  Scheduled the Veteran for a VA intestinal examination to determine whether he suffers a diagnosed disability manifested by diarrhea (reported as dumping syndrome) or whether his complaints represent an undiagnosed illness associated with his Persian Gulf service.   The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should respond to the following: 

a. Does the Veteran's suffer from a diagnosed disability manifested by chronic diarrhea, to include dumping syndrome?  Please explain why or why not.

b. If so, is it at least as likely as not (50 percent probability or greater) that the Veteran's disability arose in service or is otherwise related to his military service?  Please explain why or why not. 

c. If there is no diagnosis to which the Veteran's diarrhea can be attributed, does the diarrhea represent an undiagnosed illness resulting from service in the Persian Gulf.  Please explain why or why not. 

4.  Scheduled the Veteran for a VA neurological examination to determine whether he suffers a diagnosed disability manifested by hand tremors or whether his complaints represent an undiagnosed illness associated with his Persian Gulf service.   The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should respond to the following: 

a. Does the Veteran's suffer from a diagnosed disability manifested by hand tremors?  Please explain why or why not.

b. If so, is it at least as likely as not (50 percent probability or greater) that the Veteran's disability arose in service or is otherwise related to his military service?  Please explain why or why not. 

c. If there is no diagnosis to which the Veteran's hand tremors can be attributed, do the hand tremors represent an undiagnosed illness resulting from service in the Persian Gulf.  Please explain why or why not. 

5.  Schedule the Veteran for a VA hypertension examination to obtain an opinion as to whether the Veteran's hypertension has been permanently worsened by his service-connected PTSD.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported. 

a. Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension has been permanently worsened beyond normal progression (versus a temporary exacerbation of symptoms) by the service-connected PTSD.  The examiner should explain why or why not.  

b. If the examiner concludes the hypertension has been permanently worsened, the examiner should attempt to quantify the degree of worsening of the hypertension beyond its baseline level of disability that is due to the PTSD.  A rationale for the opinions expressed should be provided.

6.  Schedule the Veteran for a VA sleep apnea examination to obtain an opinion as to whether the Veteran's sleep apnea is related to service or service-connected PTSD.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is related to service.  Please explain why or why not.

b. If not related to service, is it at least as likely as not that the sleep apnea is caused by the service connected PTSD?  Please explain why or why not.

c. If not, is it at least as likely as not that the sleep apnea has been permanently worsened beyond normal progression (versus a temporary exacerbation of symptoms) by the service-connected PTSD.  The examiner should explain why or why not.  

d. If the examiner concludes the sleep apnea has been permanently worsened, the examiner should attempt to quantify the degree of worsening of the sleep apnea beyond its baseline level of disability that is due to the PTSD.  A rationale for the opinions expressed should be provided.

7.  After undertaking the development above and    any additional development deemed necessary,        the Veteran's claims should be readjudicated.  If       the benefits sought on appeal remain denied, the appellant and his representative should be furnished    a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

8.  Issue to the Veteran and his representative an SOC  on the issue of service connection for coronary artery disease, to include whether new and material evidence has been received to reopen a previously-denied claim so that the Veteran may perfect an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


